DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the applicant’s RCE filed on June 17, 2022 in which claims 1, 2, 13, 14, 15, 23, and 24 have been amended. Thus, claims 1-29 are pending and have been examined.  The Allowable Subject matter is discussed below.  

                                      Allowable Subject Matter
2.       Claims 1-29 are allowed. 
3.       Applicant’s arguments are persuasive as presented in the amendments and remarks of RCE filed on June 17, 2022.

REASONS FOR ALLOWANCE
4.       The following is the examiner’s reasons for patent eligibility under 35 USC 101: 
          The claimed invention pertains to a settlement system with higher security which replaces a settlement system using credit cards. The settlement system has a user terminal, a settlement device, and a settlement terminal. First, a user ID, a password, and upper limit amount information identifying an amount are inputted in a user terminal, and sent to the settlement device. The settlement device performs credit determination, generates temporary permission information if credit is possible and sends the temporary permission information to the user terminal. The user terminal generates a one-time password. The one-time password is inputted to the settlement terminal. If the one-time password sent from the settlement terminal to the settlement device is identical to the one-time password created in the settlement device, the settlement device allows a user's payment. 
5.       Regarding 35 USC 101: The claims recite abstract elements under Certain Methods of Organizing Human Activity grouping of abstract ideas. However, generating the one-time password after authentication is the additional element that amounts to significantly more than the judicial exception. In the amended independent claims, a one-time password (pseudo-random code) is generated in the user terminal in a particular fashion, and then input into a settlement terminal (e.g., at a store via the settlement terminal). The same one-time password is generated separately and independently in synchronization with each other in both the user device and the settlement device using event synchronization or time synchronization. As such, the one-time password may be readable by, or displayed for, the user. By using the one-time password, and more specifically, by passing the one-time password to an administrator of the settlement terminal, the user of the user terminal can perform settlement. Hence, Therefore, the claims include significantly more and are patent eligible. 

6.       The following is the examiner’s reasons for indicating allowance over prior art: 
          Based on prior art search results, the prior art deemed closest to the allowed claims is Nakamura, (JP Patent Application Publication Number 2010/061318).  Nakamura teaches a settlement device that performs settlement of the user's payment, comprising settlement device transmission and reception means that performs transmission and reception of the data via the network, and a recording medium that records virtual balance information for each user. However, Nakamura fails to teach the generation of the one-time password in both the user terminal and the settlement device by assigning a past value to a predetermined function that raises the past value to a predetermined power.
7.       Dependent claims 3-12, 16-22 and 25-29 are allowed for the reasons indicated above for their respective independent claims.
8.       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

				Prior Art made of Record
9.     The following prior art made of record and not relied upon is considered pertinent : 
	Namgoong et al., U.S. 2013/0268444 A1 – relates to a three-factor user authentication method for generating an OTP using an iris information and a secure mutual authentication system using an OTP authentication module of a wireless communication terminal.

Conclusion
10.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVIN D SHAH whose telephone number is (571)272-2981.  The examiner can normally be reached on 8:00-5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached (571) 270 1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
                                                                                                                                                                                                       /B.D.S./Examiner, Art Unit 3693         
                                                                                                                                                                                               July 23, 2022

/CHO KWONG/Primary Examiner, Art Unit 3698